Citation Nr: 1745770	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-22 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals of a fractured right ankle, status post revisions, with scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1986 to September 1990 and in February 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 20 percent rating for residuals of a fractured right ankle.  The Veteran filed a timely notice of disagreement (NOD) in July 2011.

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file. 

In November 2016, the Board remanded the case for further development of the record, including obtaining a new VA examination.  

The Board notes that in an April 2015 rating decision, the RO denied service connection for arthritis due to trauma, depression, and peripheral neuropathy, and continued a 20 percent rating for residuals of a fractured right ankle, status post revisions with scar.  The Veteran filed a NOD in June 2015.  The RO appears to be processing these claims, as it acknowledged the NOD in a June 2015 letter to the Veteran.  Although the claim for an increased rating in excess of 20 percent for residuals of a fractured right ankle, status post revisions with scar is currently before the Board on appeal from the October 2010 rating decision, the remaining claims remain pending before the RO.   

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets further delay from the additional remand of the claim, but it is necessary to ensure there is a complete record and so that the Veteran is afforded every possible consideration.   

In November 2016, the Board remanded the claim so that a new VA examination could be obtained that tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59. 

The Veteran was afforded a VA examination in December 2016.  However, the Board finds that this examination is inadequate for rating purposes.  It is not clear that the examiner reviewed or took a medical history from the Veteran, as the examiner commented "[p]lease, see blank template: section 'pertinent history.'" However, there is no summary of the Veteran's medical history in the examination report.  The examiner commented that the Veteran's right ankle could not be tested, as the Veteran was unable to move her ankle.  It was noted that the range of motion results were consistent with total ankylosis that is not confirmed by current imaging studies.  The examiner indicated that she could not render an opinion without resorting to speculation as to why the Veteran's range of motion results were consistent with severe/total ankylosis and that various factors including a possible suboptimal effort cannot be excluded. 

As such, the Board remands the case, in order that an adequate VA examination can be obtained, so that the Veteran's right ankle disability can be fully evaluated to include for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  

The Board notes that the duty to assist is not always a one-way street, or a blind alley, and that the Veteran must be prepared to cooperate with the VA's efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992)

Prior to obtaining a new VA examination, any outstanding, pertinent VA outpatient treatment records and private treatment records identified by the Veteran should be obtained.  The most recent VA outpatient treatment records on file are dated in March 2015.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records dated since March 2016 and any private treatment records identified by the Veteran and associate them with the Veteran's electronic claims file.

2.  Then, schedule the Veteran for a VA examination to assess the current severity of the Veteran's right ankle disability.  The examiner must conduct any testing deemed necessary and provide all findings such as range of motion, stability, etc.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must pay particular attention to the following: 

(a)  The examination must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 

(b)  The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(c)  The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 

3.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




